Kupferman, J.
(dissenting in part). I would modify to exclude from child support payments the period from January 23, 1968 to November 24,1969.
The parties married in 1943 and were divorced by a Mexican decree in 1961. A separation agreement and a later order of the Supreme Court, New York County, on consent, provided for alimony and custody in the wife of the two children, and child support in the amount of $1,000 per annum for each child.
The wife and the two children lived in New York City. The husband remarried and moved to Connecticut. In 1966, while the mother was in the hospital, the children were sent by her brother to live with the father in Connecticut. Upon her release from the hospital, the mother requested the return of the children and was refused. A Connecticut court proceeding was commenced by the husband to remove the former wife as guardian, .which proceeding was ultimately unsuccessful, culminating in a denial on November 24,1969.-of a writ of certiorari to the United States Supreme Court.
The court at Special Term, among other things which we have, unanimously confirmed, found the plaintiff to have defaulted in payments of child support since 1966, giving credit not only for the four months when he had temporary custody on consent during the period of illness, but also until Janury 23, 1968 when his Connecticut court stay terminated. The husband contends that inasmuch as he had actual care of .'the children (one child returned to the mother in January, 1971), legitimately obtained, *191he should not have .to pay for child support. Inasmuch as the husband had the children in his care and made the expenditures therefor, there would necessarily be duplication by any payment to the wife covering that period. (See 2 Foster-Freed, Law and the Family, Modification of Provisions For Support of Children, § 26:25, p. 332.) However, she contends that she maintained a home for them. Accordingly, bearing in mind both that the wife .should not receive a windfall, and that the husband should not be permitted to flout the custody order of our court (see Denberg v. Frischman, 26 A D 2d 266 [1st Dept., 1966]), we should provide that he should pay for child support commencing with the period when- all legal proceedings in the Connecticut jurisdiction terminated by the denial of certiorari by the United States Supreme Court.
Mubphy and Tilzeb, JJ., concur with McGivebn, J. P.; Kupfebman, J., dissents in part in an opinion in which Nunez, J., concurs.
Order and judgment (one paper), Supreme Court, New .York County, entered on January 21, 1972^ affirmed; and respondent shall recover of appellant $60 costs and disbursements of this appeal.